Citation Nr: 0119367	
Decision Date: 07/26/01    Archive Date: 07/31/01	

DOCKET NO.  00-13 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the residuals of a 
gunshot wound to the right (major) shoulder, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran completed more than 10 years of active military 
service in May 1968.

This matter arises from various rating decisions rendered 
since February 1999 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.  In the 
aggregate, these denied an increased rating for residuals of 
a gunshot wound to the veteran's right (major) shoulder, but 
granted a separate combined 10 percent rating for right 
anterior shoulder and right posterior back scars as residuals 
of the gunshot wound to the veteran's right shoulder by 
rating decision dated January 26, 2000.  Following compliance 
with the procedural requirements set forth in 38 U.S.C.A. 
§ 7105 (West 1991), the case was forwarded to the Board of 
Veterans' Appeals (Board) for appellate consideration.

In his notice of disagreement submitted to the RO in March 
1999, the veteran raised the additional issue of his 
entitlement to service connection for a left shoulder 
disability.  That issue has not been developed or certified 
for appeal.  See 38 U.S.C.A. § 7105.  Nor is it 
"inextricably intertwined" with the issue now on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990).  As 
such, it is referred to the RO for all action deemed 
necessary.


FINDINGS OF FACT

1.  Symptomatology associated with residuals of a gunshot 
wound to the right (major) shoulder includes subjective 
complaints of severe right shoulder pain on the anterior and 
posterior areas of the shoulder joint with limitation of 
motion of that joint due to pain; however, there is no edema, 
effusion, redness, heat, or abnormal movement or guarding of 
movement of the right shoulder or dislocation or subluxation 
or crepitus of that joint.  This represents not more than 
moderately severe impairment.

2.  Anterior and posterior scars of the right shoulder 
resulting from a gunshot wound are both moderately tender to 
palpation.

3.  Separate compensable evaluations are warranted for 
anterior and posterior scars of the veteran's right shoulder 
as a result of a gunshot wound.


CONCLUSIONS OF LAW

1.  Residuals of a gunshot wound to the right (major) 
shoulder is not more than 30 percent disabling under 
applicable schedular criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.41, 4.56, 4.73, Diagnostic 
Codes (DC) 5302, 5303 (2000).

2.  A separate 10 percent disability evaluation for a right 
anterior shoulder scar as a residual of a gunshot wound is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, DC 7803, 7804, 7805 (2000).

3.  A separate 10 percent disability evaluation for a right 
posterior back scar as a residual of a gunshot wound is 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 
4.118, DC 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his claim.  The Board finds that even though 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with this appeal.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the veteran).

The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  In 
addition, the RO has made satisfactory efforts to ensure that 
all relevant evidence has been associated with the claims 
file, and there are a number of private and VA medical 
records in the file.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim, and has been given an opportunity to have a personal 
hearing in conjunction therewith.  In short, the duty to 
assist has been satisfied, as well as the duty to notify the 
veteran of evidence needed to substantiate his claim, and the 
Board will proceed with appellate disposition on the merits.

II.  Increased Rating for Residuals of a Gunshot Wound to the 
Right (major) Shoulder 

The veteran contends that the residuals of a gunshot wound to 
his right (major) shoulder are more severe than currently 
evaluated.  He cites pain and weakness in support thereof.  
In this regard, disability evaluations are based upon a 
comparison of clinical findings with the applicable schedular 
criteria.  38 U.S.C.A. § 1155.  In evaluating a given 
disability, its entire history must be taken into 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).  However, current clinical findings are of 
paramount importance.  See Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  With regard to the 
musculoskeletal system, the intent of the applicable 
provisions of 38 C.F.R. Part 4 (2000) is to recognize painful 
motion with joints or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints to assign at least a 
minimum compensable rating for the joints affected.  See 
38 C.F.R. § 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  The latter regulation contemplates and 
incorporates the provisions of 38 C.F.R. §§ 4.10 and 4.40.

Injuries to Muscle Group III affecting the abduction and 
elevation of the arm above the shoulder level shall be 
evaluated as 30 percent disabling when the dominant arm is 
affected and the level of disability is moderately severe in 
nature.  A 40 percent disability rating requires 
symptomatology that is "severe" in nature.  See 38 C.F.R. 
§ 4.73, DC 5303.  Similarly, when injury to Muscle Group II 
affecting the depression of the arm from vertical overhead to 
hanging at the side of the major arm results in moderately 
severe disability, it shall be evaluated as 30 percent 
disabling; a 40 percent disability rating is not warranted 
unless symptomatology is "severe" in nature.  See 38 C.F.R. 
§ 4.73, DC 5302.  

Parenthetically, in determining whether residual muscle 
disability is either moderately severe or severe in nature, 
the provisions of 38 C.F.R. § 4.56(d) are for application.  
Therein, "moderately severe" disability is evidenced by 
entrance and exit scars indicating the track of a missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side will be 
evident, while tests of strength and endurance compared with 
the sound side demonstrate positive evidence of impairment.  
"Severe" impairment of the muscles is evidenced by ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in the missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in the 
wound area.  Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:  (1)  X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and the 
explosive effect of the missile; (2) adhesion of scar to one 
of the long bones with epithelial sealing over the bone 
rather than true skin covering in an area where bone is 
normally protected by muscle; (3) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; (4) visible or measurable atrophy; 
(5) adaptive contraction of an opposing group of muscles; 
(6) atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and (7) induration or atrophy of an entire 
muscle following simple piercing by a projectile.  It is 
within this context that the veteran's claim must be 
evaluated.

The facts are as follows.  While serving in the Republic of 
Vietnam in July 1966, the veteran was shot by a sniper, and 
sustained a through-and-through gunshot wound of the right 
shoulder.  The wounds of entry and exit were debrided, and 
later healed without difficulty.  No evidence of nerve or 
artery involvement was found.  The range of motion of the 
veteran's right shoulder steadily improved, but the veteran 
continued to complain of pain and some limitation of 
abduction and external rotation of the right shoulder joint.

The veteran has been afforded a number of VA orthopedic 
examinations; the latest of these occurred in October 1999.  
At that time, the veteran complained of severe right shoulder 
pain on the anterior and posterior areas on the scars 
representing the entrance and exit wounds of the gunshot.  He 
indicated that symptomatology associated with the right 
shoulder had not required emergency treatment or 
hospitalization or the use of painkillers during the prior 
year.  The veteran reported that he had worked as an 
industrial mechanic for a leather company for 26 years, but 
that he stopped working after the company closed.  He 
complained of difficulty in performing quick movements with 
the right shoulder and arm.  The examiner noted that 
abduction of the right shoulder was limited to 85 degrees, 
flexion was limited to 95 degrees, and internal and external 
rotations were limited to 55 degrees because of pain.  The 
examiner felt that there was moderate objective evidence of 
painful motion on all movements of the right shoulder.  
However, there was no objective evidence of edema, effusion, 
redness, heat, abnormal movement or guarding of movement of 
the right shoulder, dislocation or subluxation, or crepitus.  
The veteran did, however, have a positive apprehension test 
in the right shoulder.

The foregoing is indicative of not more than moderately 
severe disability of Muscle Groups II and III.  Objective 
findings do not indicate wide damage to muscle groups in the 
missile track.  Moreover, palpation does not demonstrate loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound areas.  Nor is there any objective evidence of the 
other factors indicative of a severe muscle injury cited 
above.  See 38 C.F.R. § 4.56(d).

The final matter to be addressed is whether the residual 
scars of the gunshot wound to the veteran's right shoulder 
each warrant separate compensable evaluations.  As noted 
previously, the RO granted a combined 10 percent rating for 
anterior shoulder and posterior back scars as residuals of 
the gunshot wound to the veteran's right shoulder.  In this 
regard, a scar that is superficial, poorly nourished, with 
repeated ulceration shall be evaluated as 10 percent 
disabling.  See 38 C.F.R. § 4.118, DC 7803.  Alternatively, a 
scar that is superficial, tender and painful on objective 
demonstration also shall be evaluated as 10 percent 
disabling.  See 38 C.F.R. § 4.118, DC 7804.  

During the VA orthopedic examination conducted in October 
1999, the examiner noted that the veteran has a scar on the 
right anterior shoulder that appears to be the entry of the 
bullet, and that is 10 centimeters long and 2 millimeters 
wide.  The scar is moderately tender and painful.  Similarly, 
the veteran has a scar on the right posterior back near the 
shoulder which is the exit point of the bullet, and measures 
17 centimeters long and 3 to 4 centimeters wide; it also is 
moderately tender and painful.  Under the circumstances, the 
Board finds that a separate 10 percent disability evaluation 
is warranted for each of these scars pursuant to the 
provisions of 38 C.F.R. § 4.118, DC 7804 because each scar 
has been shown clinically to be tender and painful.  
Parenthetically, because neither of these scars appears to 
limit the function of the right shoulder as a result of 
adhesion, et cetera, the provisions of 38 C.F.R. § 4.118, 
DC 7805 are not for application.


ORDER

An increased rating for residuals of a gunshot wound to the 
right (major) shoulder is denied.

Separate 10 percent disability ratings are granted for a 
right anterior shoulder scar and a right posterior back scar, 
subject to the laws and regulations governing the payment of 
monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

